Exhibit 10.1

 

AMENDMENT TO LOAN AGREEMENT

 

This Second Amendment, dated November 7, 2019 (the “Second Amendment”), to that
certain Loan Agreement and Promissory Note, dated October 3, 2019, as amended on
October 15, 2019 (collectively, the “Loan Agreement”) between SG Blocks, Inc.
(“Lender’) and CPF GP 2019-1 LLC (the “Borrower”), is entered into by and
between the Lender and Borrower. Capitalized terms used herein and not defined
shall have the meanings set forth in the Loan Agreement.

 

WITNESSETH:

 

WHEREAS, the Lender and Borrower desire to amend the Loan Agreement to amend the
Section entitled “Lender Advances” as set forth below.

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend the Loan Agreement as follows:

 



  1. The Section entitled “Lender Advances” is hereby deleted and replaced with
the following:

 

“Lender Advances:

 

Lender shall make the first Advance in the amount of $500,000 no later than
January 31, 2020.

 

Lender shall advance the remaining $250,000 no later than April 15, 2020.”

 

2.The Loan Agreement, as amended by this Second Amendment, contains the entire
agreement between the parties hereto regarding the subject matter thereof, and
there are no agreements, warranties or representations which are not set forth
therein or herein. This Second Amendment may not be modified or amended except
by an instrument in writing duly signed by or on behalf of the parties hereto.

 

3.This Second Amendment shall be governed by and construed and enforced in
accordance with the local laws of the State of Delaware applicable to agreements
made and to be performed entirely within the State, without regard to conflict
of laws principles.

 

4.This Second Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 



LENDER:   BORROWER:           SG BLOCKS, INC.   CPF GP 2019-1 LLC           By:
/s/ Paul M. Galvin   By: /s/ Greg Jacobson Name: Paul M. Galvin   Name: Greg
Jacobson Title: Chief Executive Officer   Title: Manager

 